SOMERVILLE, J.
The only question presented by the appeal is whether a final assessment for a municipal improvement, made under the provisions of the Code 1907, §§ 1359-1420, may be collaterally attacked by a proceeding in chancery on the ground that the assessments (to quote from the bill) “were grossly and greatly in excess of any and all benefits accruing to said property by reason of said improvement known as bitulithic pavement, gutter line and curbing, etc., and that the real and actual benefit accruing to said property did not exceed in any instance or event more than one-half of the respective amounts assessed against each respective parcel of property.” That such an assessment is a final judgment which can be reviewed only by an appeal seasonably taken therefrom in accordance with the provisions of sections 1389-1399 of the Code has been clearly and conclusively settled by the decisions of this court. — City of Woodlawn v. Durham, 162 Ala. 565, 50 South. 356; City of Birmingham v. Wills, 178 Ala. 198, 59 South. 173. All of the arguments here advanced, whatever of merit they may have, have been foreclosed by those decisions, and any attempt to distinguish this case from those with respect to their controlling principles is the merest sophistry.
A court of chancery can review such a judgment only upon the exhibition of some distinct and recognized *149ground for equitable interference with judgments at law, and no such ground is specified by the bill.
The demurrer to the bill was properly sustained, and the decree of the chancellor will be affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.